Citation Nr: 1706851	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  13-22 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability, including secondary to service-connected disabilities.

2.  Entitlement to service connection for residuals, status post-surgical repair, left knee.

3.  Entitlement to service connection for chronic syndesmosis injury, status post medial malleolus fracture, left ankle.

4.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Brian D. Hill, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to September 1969, from February 1971 to July 1972, and from October 1972 to March 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and January 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

Following a pre-hearing teleconference, the Veteran, acting through his representative, submitted a February 2017 motion requesting waiver of his pending hearing request, as well as waiver of his right to an Informal Hearing Presentation, if he were to be granted benefits sought on appeal.  Given the favorable nature of the Board's decision herein, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2015). 

The issue of entitlement to an evaluation in excess of 10 percent is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

1.  Resolving all doubt in the Veteran's favor, evidence of record shows that the Veteran's current low back disability, diagnosed as lumbago, was aggravated by his left ankle disability.

2.  Resolving all doubt in the Veteran's favor, evidence of record shows that the Veteran's current left knee disability, diagnosed as residuals, status post-surgical repair, left knee, is causally related to events during his active service.

3.  Resolving all doubt in the Veteran's favor, evidence of record shows that the Veteran's current left ankle disability, diagnosed as chronic syndesmosis injury, status post medial malleolus fracture, left ankle, is causally related to events during his  active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability, diagnosed as lumbago, secondary to service-connected left ankle disability, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for service connection for residuals, status post-surgical repair, left knee, have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2016).

3.  The criteria for service connection for chronic syndesmosis injury, status post medial malleolus fracture, left ankle, have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, the evidence must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Service connection is also warranted for a disability, which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  

Initially, the Board finds that the Veteran has currently been diagnosed with lumbago; residuals, status post-surgical repair, left knee; and chronic syndesmosis injury, status post medial malleolus fracture, left ankle.  

The evidence of record is also at least in equipoise as whether the Veteran's current left ankle and left knee disabilities were related to his military service.  This conclusion is supported by the Veteran's statements, inservice complaints and treatment for left ankle and left knee injuries, and a September 2014 private medical opinion from D.M., M.D.  The evidence of record is also at least in equipoise that the Veteran's current lumbago was aggravated by these two disabilities.  This conclusion is supported by the September 2014 medical opinion from D.M., M.D.

Under these circumstances, applying the benefit-of-the-doubt doctrine, service connection for low back, left knee and left ankle disabilities is warranted.  Gilbert v. Lewinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Service connection for a low back disability, diagnosed as lumbago, is granted.

Service connection for residuals, status post-surgical repair, left knee, is granted.

Service connection for chronic syndesmosis injury, status post medial malleolus fracture, left ankle, is granted.

REMAND

The Veteran is seeking an increased evaluation for his service-connected bilateral hearing loss.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In January 2016, the AOJ issued a rating decision which denied the Veteran's claim of entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.  In February 2016, the Veteran filed a notice of disagreement which contested this decision.  The AOJ has not yet provided the Veteran with a statement of the case (SOC) in response to this notice of disagreement.  Therefore, the issue must be remanded for the AOJ to issue an SOC.  See Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is remanded for the following actions:

The Veteran and his attorney must be provided a statement of the case on the issue of entitlement to an evaluation in excess of 10 percent for service-connected bilateral hearing loss, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  This issue should only be returned to the Board if a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


